"'AO' :i-4'511' (Rev. 02/08/2019) Judgment in a Crimirial Petty Case (Modified)


                                              UNITED STATES DISTRICT COU T                                               SEP Oe 2019
                                                     SOUTHERN DISTRICT OF CALIFORNIA                          CLERK U.S. c 1c;,·r;1r:T COURT
                                                                                                            SOUTHt'R!'< i!ISTR,cr ()f CALIFCJRNiA
                         United States of America                                   JUDGMENT I !<\:_CRIMINAL.CASE c»'»u·,-v.
                                              v.                                    (For Offenses Committed On or After November 1, 1987)   ,-•jfj;-·---

                          Victor Estevez-Rebollar                                   Case Number: 3:19-mj-23657

                                                                                    Rebecca C Fish
                                                                                    Defendant's Attorney


 REGISTRATION NO. 88829298
 THE DEFENDANT:
  12:1 pleaded guilty to count(s) 1 of Complaint
                                   ------"--------------------------
  •    was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                         Nature of Offense                                                           Count Number(s)
 8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                 1

  •       The defendant has been found not guilty on count( s) - - - - - - - - - - - - - - - - - - -
  •       Count(s)
                       ------------------
                                                                    dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                     i   .I

                                     I .I
                                    yZl TIME SERVED                               • --~_____ days
   12:1   Assessment: $10 REMITTED IZI Fine: WAIVED
   12:1   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  :Hie    defendant's possession at the time of arrest upon their_deport~tiori?f{e,11).i"i,11)
   ,~     f?4PtF'\ci:imipp11ds ,dffendant be deported/removed with relative;-! 1'· \ iJ :·,I\,'· charged in case
          \\.1 1• \ L ,\/\:./:,                                           \. :\!l/.-j 1·tuiV!\
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Friday, September 6, 2019
                                                                                  Date of Imposition of Sentence


 Received        ~DU_S_M_ _ _ _ _ __
                                                                                  HONORABLE MITCHELL D. DEMBIN
                                                                                  UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                           3: 19-mj-23657
